                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

ISAAC LENIN,                                   :
                                               :       Civil No. 15-7310 (FLW)
                       Petitioner,             :
                                               :
                       v.                      :       MEMORANDUM AND ORDER
                                               :
STEPHEN JOHNSON et al.,                        :
                                               :
                       Respondents.            :
                                               :


       Petitioner pro se, Isaac Lenin (“Petitioner”), a state prisoner presently incarcerated at

New Jersey State Prison, in Trenton, New Jersey, commenced this proceeding by filing petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (See ECF No. 1.) As the Petition lacked

a notice under Mason v. Myers, 208 F.3d 414 (3d Cir. 2000), the Court provided a notice and

directed Petitioner, within 45 days, to submit an amended, all-inclusive § 2254 Petition or to

notify the Court that he desired to proceed on his original Petition as filed. Petitioner was also

informed that, if he did not submit an amended Petition within 45 days, his original filing would

be considered as his one and only, all-inclusive § 2254 Petition. (See ECF No. 6.) The 45-day

period has now elapsed, and Petitioner has not submitted an amended Petition or otherwise

indicated any decision to the Court.

       The Court additionally notes that another inmate has submitted, on Petitioner’s behalf, a

letter requesting that the Court appoint counsel to represent him in this proceeding. (See ECF

No. 7.) A habeas petitioner has no constitutional or statutory right to representation by counsel.

Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir. 1991), superseded by statute on other grounds 28

U.S.C. § 2254. Nevertheless, under 18 U.S.C. § 3006A, courts may appoint counsel to habeas

petitioners if they are “financially eligible” and if “the interests of justice so require.” 18 U.S.C.
§ 3006A(a)(2)(B). In determining whether the interests of justice support the appointment of

counsel, “the district court must first decide if the petitioner has presented a nonfrivolous claim

and if the appointment of counsel will benefit the petitioner and the court.” Reese, 946 F.2d at

263. Such an inquiry includes consideration of the petitioner’s likelihood of success on the

merits, the proceeding’s legal complexity, and the petitioner’s ability to investigate and present

his case. See, e.g., Fuscaldo v. Nogan, Civ. No. 16-4198 (JMV), 2016 WL 5660436, at *1–2

(D.N.J. Sept. 28, 2016); Shelton v. Hollingsworth, Civ. A. No. 15-1249 (JBS), 2015 WL

5116851, at *2 (D.N.J. Aug. 31, 2015).

       Considering the circumstances, the Court declines to appoint counsel to represent

Petitioner on this application. While the Petition is articulately drafted and extremely detailed,

there is currently no evidence before the Court regarding Petitioner’s financial eligibility under §

3006A. Consequently, without resolving this threshold issue, the Court does not find that the

interests of justice support appointing Petitioner counsel at this time. In the event, however, that

the Court subsequently deems pro bono counsel appropriate, the Court may reconsider

Petitioner’s application upon additional submission of financial documents by Petitioner.

       Accordingly, IT IS, on this 10th day of April 2019,

       ORDERED that Petitioner’s original Petition, (ECF No. 1), is deemed to be his one and

only, all-inclusive § 2254 Petition; and it is further

       ORDERED that the Clerk of the Court shall serve, pursuant to Rule 4 of the Rules

Governing § 2254 Cases, a Notice of Electronic Filing of this Order on the State of New Jersey,

Department of Law & Public Safety, Division of Criminal Justice, Appellate Bureau (“the

Bureau”), in accordance with the Memorandum of Understanding between this Court and the

Bureau; and it is further



                                                   2
          ORDERED also in accordance with the Memorandum of Understanding, that if the

Bureau intends to refer the action to a county prosecutor’s office, the Bureau will use its best

efforts to upload to CM/ECF a “referral letter” indicating the name of that office within fourteen

(14) calendar days from the date of this Order; and it is further

          ORDERED that where the Petition (ECF No. 1) appears to be untimely under the

Antiterrorism and Effective Death Penalty Act of 1996, within forty-five (45) days of the date

this Order is filed, Respondents may file a motion to dismiss the Petition on timeliness grounds

only, provided that the motion (1) attaches exhibits that evince all relevant state-court filing

dates, (2) contains legal argument discussing pertinent timeliness law, and (3) demonstrates that

an answer to the merits of the Petition is unnecessary; and it is further

          ORDERED that if a motion to dismiss is filed, Petitioner shall have thirty (30) days to

file an opposition brief, in which Petitioner may argue any bases for statutory and/or equitable

tolling, and to which Petitioner may attach any relevant exhibits; and it is further

          ORDERED that if Petitioner files an opposition, Respondents shall have ten (10) days to

file a reply brief; and it is further

          ORDERED that if the motion to dismiss is subsequently denied, the Court will then

direct Respondents to file a full and complete answer to all claims; and it is further

          ORDERED that if Respondents do not file a motion to dismiss the Petition, Respondents

shall file a full and complete Answer to all claims asserted in the Petition within forty-five (45)

days of the entry of this Order; and it is further

          ORDERED that Respondents’ Answer shall respond to each factual and legal allegation

of the Petition, in accordance with Rule 5(b) of the Rules Governing § 2254 Cases; and it is

further



                                                     3
          ORDERED that Respondents’ Answer shall address the merits of each claim raised in the

Petition by citing to relevant federal law; and it is further

          ORDERED that, in addition to addressing the merits of each claim, Respondents shall

raise by way of the Answer any appropriate defenses that Respondents wish to have the Court

consider, including, but not limited to, exhaustion and procedural default, and also including,

with respect to the asserted defenses, relevant legal arguments with citations to appropriate

federal legal authority; all non-jurisdictional affirmative defenses subject to waiver not raised in

Respondents’ Answer or at the earliest practicable moment thereafter may be deemed waived;

and it is further

          ORDERED that Respondents’ Answer shall adhere to the requirements of Rule 5(c) and

(d) of the Rules Governing § 2254 Cases in providing the relevant state-court record of

proceedings, including any pro se filings; and it is further

          ORDERED that the Answer shall contain an index of exhibits identifying each document

from the relevant state-court proceedings that is filed with the Answer; and it is further

          ORDERED that Respondents shall electronically file the Answer, the exhibits, and the

list of exhibits; and it is further

          ORDERED that all exhibits to the answer must be identified by a descriptive name

in the electronic filing entry, for example:

          “Exhibit #1 Transcript of [type of proceeding] held on XX/XX/XXXX” or

          “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; and it is

further




                                                   4
          ORDERED that Petitioner may file and serve a reply to the Answer within forty-five (45)

days after Respondents file the Answer, see Rule 5(e) of Rules Governing § 2254 Cases; and it is

further

          ORDERED that, within seven (7) days after any change in Petitioner’s custody status, be

it release or otherwise, Respondents shall electronically file a written notice of the same with the

Clerk of the Court; and it is further

          ORDERED that Petitioner’s application for the appointment of counsel, (ECF No. 7), is

DENIED WITHOUT PREJUDICE; and it is further

          ORDERED that the Clerk shall serve this Memorandum and Order on Petitioner by

regular U.S. mail.



                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                 5
